25 Ill. App.2d 478 (1960)
167 N.E.2d 247
Lilbern W. Ledbetter, Plaintiff-Appellant,
v.
Mary B. Ledbetter, Defendant-Appellee.
Gen. No. 11,251.
Illinois Appellate Court  Second District, Second Division.
January 18, 1960.
Rehearing denied June 8, 1960.
Dixon, Devine, and Ray (Sherwood Dixon, George K. Ray, and Luke R. Morin, of counsel) for appellant.
Warner and Warner (George F. Nichols, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Reversed and remanded, with instructions.
Not to be published in full.